EXHIBIT 32 STATEMENT REQUIRED BY 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report on Form 10-KSB of China World Trade Corporation(the "Company") for the year ended December 31, 2007, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Chi Ming Chan, Chief Executive Officer, and Larry Wei Fan, Principal Financial Officer of the Company, individually certify that: * the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and * information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company on the dates and for the periods presented. /s/Chi Ming Chan Chi Ming Chan Chief Executive Officer Dated:March 31, 2008 /s/ Larry Wei Fan Larry Wei Fan Principal Financial Officer Dated:March 31, 2008 A signed original of this written statement required by Section 906, or other document authenticating, acknowledging or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to China World Trade Corp. and will be retained by China World Trade Corp. and furnished to the Securities and Exchange Commission or its staff upon request.
